DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.	
Information Disclosure Statement
The information disclosure statement filed 05/03/2022 has been fully considered and is attached hereto.
Response to Amendment
Applicant’s amendment to the abstract portion of the specification, deleting mechanical, design details and implied language acknowledged and recorded. Therefore the specification object set forth in the non-final office action dated 01/07/2022 has been withdrawn. 
Applicant’s amendment to Claim 9 has overcome Claim objection previously set forth in the non-final office action dated 01/07/2022. Therefore, the Claim objection has been withdrawn.
The Applicant originally submitted Claims 1-15 in the application. In the present response, the Applicant amended Claims 1, 7-9, 12 and 15, added new Claims 16-24 and cancelled Claims 2-5. Accordingly, Claims 1, 6-24 are currently pending in the application.
Response to Arguments
Applicant’s arguments filled 04/07/2022, with respect to rejection of Claims 1 and 12 under 35 U.S.C. § 102(a)(1) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further search and consideration, a new grounds of rejection has been set forth below necessitated by Applicant amendment to Claims 1 and 12.
Claim Objections
Claims 12-15 and 24 are objected to because of the following lack of antecedent informalities: 
● In Claim 12, Lines 3-4, “providing a first sheet and a second sheet each 
comprising a polymer matrix, an anisotropic filler, and a non-anisotropic filler” should be changed to read - - providing the first layer and the second layer each comprising the polymer matrix, the anisotropic filler, and the non-anisotropic filler - -.
● In Claim 12, Lines 4-5, “the anisotropic filler oriented in a thickness 
direction therein” should be changed to read - - the anisotropic filler oriented in the thickness direction therein - -.
● In Claim 12, Lines 6-7, “the second sheet” should be changed to read - - 
the second layer - -.
● In Claim 12, Lines 6-7, “the first sheet” should be changed to read - - 
the first  layer - -.
● In Claim 12, Line 7, “at an interface” should be changed to read - - 
at the interface - -.
● In Claim 12, Lines 9-10, “the second sheet” should be changed to read - - the second layer - -.
● In Claim 13, Line 2, “the second sheet” should be changed to read - - 
the second layer - -.
● In Claim 14, Lines 2-3, “the second sheet” should be changed to read - - 
the second layer - -.
● In Claims 14-15, Lines 2, “the first sheet” should be changed to read - - 
the first layer - -.
● In Claim 24, Lines 3-4, “providing a first sheet and a second sheet each 
comprising a polymer matrix, an anisotropic filler, and a non-anisotropic filler” should be changed to read - - providing the first layer and the second layer each comprising the polymer matrix, the anisotropic filler, and the non-anisotropic filler - -.
● In Claim 24, Lines 4-5, “the anisotropic filler oriented in a thickness 
direction therein” should be changed to read - - the anisotropic filler oriented in the thickness direction therein - -.
● In Claim 24, Lines 6-7, “the second sheet” should be changed to read - - 
the second layer - -.
● In Claim 24, Lines 6-7, “the first sheet” should be changed to read - - 
the first  layer - -.
● In Claim 24, Line 7, “at an interface” should be changed to read - - 
at the interface - -.
● In Claim 12, Lines 9-10, “the second sheet” should be changed to read - - the second layer - -.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 12-13, 16-19 and 24 are rejected under 35 U.S.C. § 103 as being unpatentable over Kitagawa et al (JP2014148094) in view of Ohta et al (US 8,287,975).
Regarding Claim 1,  Kitagawa (In Fig 3) discloses a heat-conducting 
sheet (40) comprising a first heat-conducting layer (40a), a second heat-conducting layer (40b), an interface (50), a polymer matrix (11, ¶ 34, I. 1), an anisotropic filler (12, ¶ 32, II. 2-4) and a non-anisotropic filler (51, ¶ 65, II. 1-4), the anisotropic filler (12) oriented in a thickness direction (Fig 3), 
the first and second heat-conducting layers (40a/40b) are laminated via the interface (50), (¶ 30, II. 3-7), 
the interface (50) comprises the polymer matrix (¶ 36, I. 1) and the non-anisotropic filler (51), 
a filling ratio of the anisotropic filler (12) in the interface is lower than that in the first and second heat-conducting layers (40a/40b), (Kitagawa fails to disclose an anisotropic filler being used in the interface, and the use of an anisotropic filler is utilized in the heat-conducting layers, the implication that no anisotropic fillers are used in the interface, and anisotropic fillers are used in the first and second heat-conducting layers is considered to meet the limitation of “a filling ratio of the anisotropic filler in the interface is lower than that in the first and second heat-conducting layers”),
the anisotropic filler (12) has electrical conductivity (graphite, ¶ 32, II. 2-4), and 
the non-anisotropic filler (51) has electrical insulation properties (silica, ¶ 65, II. 1-4).
However Kitagawa does not disclose wherein: the first and second heat 
conducting layers (40a/40b) each comprise the polymer matrix, the anisotropic filler and the non-anisotropic filler.
Instead Ohta (In Fig 4) teaches wherein: the first and second heat-conducting 
layers (12/12) each comprise the polymer matrix (31), the anisotropic filler (32a) and the non-anisotropic filler (32b).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Kitagawa with Ohta with the first and second heat-conducting layers each comprising the polymer matrix, the anisotropic filler and the non-anisotropic filler to improve or customize the thermally conductivity of the first and second layers to a desired level. 
The combination of Kitagawa and Ohta does not explicitly disclose “a filling ratio of the non-anisotropic filler (51) in the interface (50) is higher than that in the first and second heat-conducting layers (40a/40b)”. Absent a showing of criticality with respect to the filling ratio of the non-anisotropic filler in each of the interface and the first and second heat-conducting layers (a result-effective variable). 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to determine an appropriate amount of said non-anisotropic fillers in each of the interface and the first and second heat-conducting layers, in addition to the amounts relative to each other, through routine experimentation in order to achieve the desired thermal conductivity of the heat conducting sheet.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  Please see MPEP § 2144.05(II)(B). 
Regarding Claim 6, Kitagawa in view of Ohta discloses the limitations of Claim 1, however Kitagawa (In Fig 3) further discloses wherein the anisotropic filler (12) is graphitized carbon fiber (graphite, ¶ 32, II. 2-4).
Regarding Claim 7, Kitagawa in view of Ohta discloses the limitations of Claim 1, however Kitagawa (In Fig 3) further discloses wherein 2an end portion on a second heat-conducting layer side of the anisotropic filler (12) contained in the first heat-conducting layer (40a) and an end portion on a first heat-conducting layer side of the anisotropic filler (12) contained in the second heat-conducting layer (40b) face each other (Fig 3), and the anisotropic filler (12) contained in the first heat-conducting layer (40a) and the anisotropic filler (12) contained in the second heat-conducting layer (40b) do not substantially intersect with each other (Fig 3).
Regarding Claim 12, Kitagawa in view of Ohta discloses the limitations of Claim 1, however Kitagawa (In Fig 3) further discloses wherein a method for producing the heat-conducting sheet (40) comprising: 
the anisotropic filler (12) oriented in a thickness direction therein (¶ 20, II. 4-5), (Fig 3); and
laminating the first and second sheets (40a/40b) so that one surface (surface of 40a attached to 50) of the first sheet (40a) and one surface (surface of 40b attached to 50) of the second sheet (40b) are in contact with each at an interface (50), (Fig 3) to obtain a heat-conducting sheet (40), (Fig 3), wherein 
3at least the one surface (surface of 40b attached to 50) of the second sheet (40b) is formed from a skin layer (50) in which a filling ratio of the anisotropic filler (12) is smaller than that in other portions of the second sheet (40b), (naturally 50 has lower ratio of filler 12 since it is predominantly made of polyimide and filler 51),
the anisotropic filler has electrical conductivity (graphite, ¶ 32, II. 2-4), 5U.S. Application No. 16/968,975 Attorney Docket No. 2020-1006A April 7, 2022 
a filling ratio of the non-anisotropic filler (51) in the interface (50) is higher than that in the first and second heat-conducting layers (40a/40b), (naturally 50 has higher ratio of filler 51 since it is predominantly made of polyimide and filler 51), and the non-anisotropic filler (51) has electrical insulation properties (silica, ¶ 65, II. 1-4).
However Kitagawa does not disclose providing a first sheet and a second sheet each comprise a polymer matrix, an anisotropic filler and a non-anisotropic filler.
Instead Ohta (In Fig 4) teaches providing a first sheet (12) and a second sheet
(12) each comprise a polymer matrix (31), an anisotropic filler (32a) and a non-anisotropic filler (32b).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Kitagawa with Ohta by providing a first sheet and a second sheet each comprising a polymer matrix, an anisotropic filler and the non-anisotropic filler to improve or customize the thermally conductivity of the first and second sheets to a desired level. 
Regarding Claim 13, Kitagawa in view of Ohta discloses the limitations of Claim 12, however Kitagawa as modified does not disclose wherein the one surface of the second sheet has pressure-sensitive adhesive properties.
Instead Ohta (In Fig 8A) teaches wherein the one surface (21a) of the second sheet (21) has pressure-sensitive adhesive properties (Col 11, II. 41-58).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Kitagawa with Ohta with a surface of the second sheet having pressure-sensitive adhesive properties to benefit from submerging exposed filler in fiber form in the polymer matrix by pressing, thereby making close contact with heat emitting and discharge bodies eliminating any spaces created between the heat conducting sheet and heat emitting body (Ohta, Col 11, II. 54-67).
Regarding Claim 16, Kitagawa in view of Ohta discloses the limitations of Claim 1, however the combination of Kitagawa and Ohta does not explicitly disclose “wherein a ratio of the filling ratio of the non-anisotropic filler in the interface to a filling ratio of the non-anisotropic filler in the first and second heat-conducting layers is greater than 100% and 200% or less”. Absent a showing of criticality with respect to the filling ratio of the non-anisotropic filler in each of the interface and the first and second heat-conducting layers (a result-effective variable). 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to determine an appropriate amount of said non-anisotropic fillers in each of the interface and the first and second heat-conducting layers, in addition to the amounts relative to each other, through routine experimentation in order to achieve the desired thermal conductivity of the heat conducting sheet.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  Please see MPEP § 2144.05(II)(B).
 Regarding Claim 17,  Kitagawa (In Fig 3) discloses a heat-conducting sheet (40) comprising a first heat-conducting layer (40a), a second heat-conducting layer (40b), an interface (50), a polymer matrix (11, ¶ 34, I. 1), an anisotropic filler (12, ¶ 32, II. 2-4) and a non-anisotropic filler (51, ¶ 65, II. 1-4), the anisotropic filler (12) oriented in a thickness direction (Fig 3), the first and second heat-conducting layers (40a/40b) are laminated via the interface (50), the interface (50) comprises the polymer matrix (¶ 36, I. 1) and the non-anisotropic filler (51), a filling ratio of the anisotropic filler (12) in the interface (50) is lower than that in the first and second heat-conducting layers (40a/40b), (Kitagawa fails to disclose an anisotropic filler being used in the interface, and the use of an anisotropic filler is utilized in the heat-conducting layers, the implication that no anisotropic fillers are used in the interface, and anisotropic fillers are used in the first and second heat-conducting layers is considered to meet the limitation of “a filling ratio of the anisotropic filler in the interface is lower than that in the first and second heat-conducting layers”). 6U.S. Application No. 16/968,975 Attorney Docket No. 2020-1006A April 7, 2022 
However Kitagawa does not disclose wherein: the first and second heat-conducting layers each comprise the polymer matrix, the anisotropic filler and the non-anisotropic filler.
Instead Ohta (In Fig 4) teaches wherein: the first and second heat-conducting layers (12/12) each comprise the polymer matrix (31), the anisotropic filler (32a) and the non-anisotropic filler (32b).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Kitagawa with Ohta with the first and second heat-conducting layers each comprising the polymer matrix, the anisotropic filler and the non-anisotropic filler to improve or customize the thermally conductivity of the first and second layers to a desired level. 
The combination of Kitagawa and Ohta does not explicitly disclose “a ratio of a filling ratio of the non-anisotropic filler (51) in the interface (50) to a filling ratio of the non-anisotropic filler (51) in the first and second heat-conducting layers (40a/40b) is greater than 100% and 200% or less”. Absent a showing of criticality with respect to the filling ratio of the non-anisotropic filler in each of the interface and the first and second heat-conducting layers (a result-effective variable). 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to determine an appropriate amount of said non-anisotropic fillers in each of the interface and the first and second heat-conducting layers, in addition to the amounts relative to each other, through routine experimentation in order to achieve the desired thermal conductivity of the heat conducting sheet.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  Please see MPEP § 2144.05(II)(B).
Regarding Claim 18, Kitagawa in view of Ohta discloses the limitations of Claim 17, however Kitagawa (In Fig 3) further discloses wherein the anisotropic filler (12) is graphitized carbon fiber (graphite, ¶ 32, II. 2).
Regarding Claim 19, Kitagawa in view of Ohta discloses the limitations of Claim 17, however Kitagawa (In Fig 3) further discloses wherein an end portion on a second heat-conducting layer side of the anisotropic filler (12) contained in the first heat-conducting layer (40a) and an end portion on a first heat-conducting layer side of the anisotropic filler (12) contained in the second heat-conducting layer (40b) face each other (Fig 3), and the anisotropic filler (12) contained in the first heat-conducting layer (40a) and the anisotropic filler (12) contained in the second heat-conducting layer (40b) do not substantially intersect with each other (Fig 3).
Regarding Claim 24, Kitagawa in view of Ohta discloses the limitations of Claim 17, however Kitagawa (In Fig 3) further discloses wherein a method for producing the heat-conducting sheet (40) comprising: 
the anisotropic filler (12) oriented in a thickness direction therein (¶ 20, II. 4-5), (Fig 3); and 
laminating the first and second sheets (40a/40b) so that one surface (surface of 40a attached to 50) of the first sheet (40a) and one surface (surface of 40b attached to 50) of the second sheet (40b) are in contact with each other at an interface (50), (Fig 3) to obtain the heat-conducting sheet (40), (Fig 3), wherein 
at least the one surface (surface of 40b attached to 50) of the second sheet (40b) is formed from a skin layer (50) in which a filling ratio of the anisotropic filler (12) is smaller than that in other portions of the second sheet (40b), (naturally 50 has lower ratio of filler 12 since it is predominantly made of polyimide and filler 51), and 
However Kitagawa does not disclose providing a first sheet and a second sheet each comprise a polymer matrix, an anisotropic filler and a non-anisotropic filler.
Instead Ohta (In Fig 4) teaches providing a first sheet (12) and a second sheet
(12) each comprise a polymer matrix (31), an anisotropic filler (32a) and a non-anisotropic filler (32b).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Kitagawa with Ohta by providing a first sheet and a second sheet each comprising a polymer matrix, an anisotropic filler and the non-anisotropic filler to improve or customize the thermally conductivity of the first and second sheets to a desired level.
The combination of Kitagawa and Ohta does not explicitly disclose “a ratio of a filling ratio of the non-anisotropic filler (51) in the interface (50) to a filling ratio of the non-anisotropic filler (51) in the first and second heat-conducting layers (40a/40b) is greater than 100% and 200% or less”. Absent a showing of criticality with respect to the filling ratio of the non-anisotropic filler in each of the interface and the first and second heat-conducting layers (a result-effective variable). 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to determine an appropriate amount of said non-anisotropic fillers in each of the interface and the first and second heat-conducting layers, in addition to the amounts relative to each other, through routine experimentation in order to achieve the desired thermal conductivity of the heat conducting sheet.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  Please see MPEP § 2144.05(II)(B).
Claims 8-10 and 20-22 are rejected under 35 U.S.C. § 103 as being unpatentable over Kitagawa in view of Ohta and further in view of Takahashi et al (US JP2011231242A).
Regarding Claim 8, Kitagawa in view of Ohta discloses the limitations of Claim 1, however Kitagawa as modified does not disclose wherein on a surface on a first heat-conducting layer side of the heat-conducting sheet, the anisotropic filler protrudes from the polymer matrix, and on a surface on a second heat- conducting layer side of the heat-conducting sheet, the anisotropic filler does not protrude from the polymer matrix.
Instead Takahashi (In Fig 1) discloses wherein on a surface (10a) on a first heat-conducting layer side of the heat-conducting sheet (10), the anisotropic filler (12) protrudes from the polymer matrix (11), and on a surface (10b) on a second heat- conducting layer side of the heat-conducting sheet (10), the anisotropic filler (12) does not protrude from the polymer matrix (11).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Kitagawa with Ohta and further with Takahashi with anisotropic filler protruding from polymer matrix on a first heat-conducting layer side of the heat conducting sheet and not protruding from a surface on a second heat conducting layer side of the heat conducting sheet to benefit from providing different tackiness or adhesiveness between front and back surfaces of the heat conducting sheet (Takahashi ¶ 37, II.13-15).
Regarding Claim 9, Kitagawa in view of Ohta and further in view of Takahashi discloses the limitations of Claim 8, however Kitagawa as modified does not disclose wherein the surface on the first heat-conducting layer side of the heat-conducting sheet has a lower friction coefficient than the surface on the second heat-conducting layer side of the heat- conducting sheet.
Instead Ohta (In Fig 8A) teaches wherein the surface (non-adhesive surface), (Table 6, Example 4), (Col 23, II. 47-64) on the first heat-conducting layer side of the heat-conducting sheet (21) has a lower friction coefficient than the surface (adhesive surface where 22 is disposed on) on the second heat-conducting layer side of the heat- conducting sheet (21), (Table 6, Example 4), (Col 23, II. 47-64), (Fig 8A).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Kitagawa with Ohta with a lower friction on a surface on the first heat-conducting layer side of the heat conducting sheet in contrast with a surface on the second heat conducting layer side of the heat conducting sheet to benefit from providing a lower coefficient of friction on the surface of the heat conducting sheet adjacent to heat emitting body for ease of attachment of heat emitting body while improving the elimination of accidental breakage in the thermally conductive sheet during attachment to the heat emitting body (Ohta, Col 5, II. 5-9, Col 1, II. 63-67, Col 2, II. 1-2).
Regarding Claim 10, Kitagawa in view of Ohta and further in view of Takahashi discloses the limitations of Claim 9, however Kitagawa as modified does not disclose wherein the surface on the first heat-conducting layer side of the heat-conducting sheet has a friction coefficient of less than 0.3, and the surface on the second heat-conducting layer side of the heat-conducting sheet has a friction coefficient of 0.3 or more. 
Instead Ohta (In Fig 8A) further teaches wherein the surface (non-adhesive surface), (Table 6, Example 4), (Col 23, II. 47-64) on the first heat-conducting layer side of the heat-conducting sheet (21) has a friction coefficient of less than 0.3, (Col 5, II. 4-5) and the surface (adhesive surface where 22 is disposed on) on the second heat-conducting layer side of the heat-conducting sheet (21) has a friction coefficient of 0.3 or more (Table 6, Example 4), (Col 23, II. 47-64), (Fig 8A).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Kitagawa with Ohta with the surface on the first heat-conducting layer side of the heat-conducting sheet having a friction of less than 0.3 and the surface on the second heat-conducting layer side of the heat-conducting sheet having a friction coefficient of 0.3 or more to benefit from providing a lower coefficient of friction on the surface of the heat conducting sheet adjacent to heat emitting body for ease of attachment of heat emitting body while improving the elimination of accidental breakage in the thermally conductive sheet during attachment to the heat emitting body (Ohta, Col 5, II. 5-9, Col 1, II. 63-67, Col 2, II. 1-2).
Regarding Claim 20, Kitagawa in view of Ohta discloses the limitations of Claim 17, however Kitagawa as modified does not disclose wherein on a surface on a first heat-conducting layer side of the heat-conducting sheet, the anisotropic filler protrudes from the polymer matrix, and on a surface on a second heat- conducting layer side of the heat-conducting sheet, the anisotropic filler does not protrude from the polymer matrix.
Instead Takahashi (In Fig 1) discloses wherein on a surface (10a) on a first heat-conducting layer side of the heat-conducting sheet (10), the anisotropic filler (12) protrudes from the polymer matrix (11), and on a surface (10b) on a second heat- conducting layer side of the heat-conducting sheet (10), the anisotropic filler (12) does not protrude from the polymer matrix (11).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Kitagawa with Ohta and further with Takahashi with anisotropic filler protruding from polymer matrix on a first heat-conducting layer side of the heat conducting sheet and not protruding from a surface on a second heat conducting layer side of the heat conducting sheet to benefit from providing different tackiness or adhesiveness between front and back surfaces of the heat conducting sheet (Takahashi ¶ 37, II.13-15).
Regarding Claim 21, Kitagawa in view of Ohta and further in view of Takahashi discloses the limitations of Claim 20, however Kitagawa as modified does not disclose wherein the surface on the first heat-conducting layer side of the heat-conducting sheet has a lower friction coefficient than the surface on the second heat-conducting layer side of the heat- conducting sheet.
Instead Ohta (In Fig 8A) teaches wherein the surface (non-adhesive surface), (Table 6, Example 4), (Col 23, II. 47-64) on the first heat-conducting layer side of the heat-conducting sheet (21) has a lower friction coefficient than the surface (adhesive surface where 22 is disposed on) on the second heat-conducting layer side of the heat- conducting sheet (21), (Table 6, Example 4), (Col 23, II. 47-64), (Fig 8A).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Kitagawa with Ohta with a lower friction on a surface on the first heat-conducting layer side of the heat conducting sheet in contrast with a surface on the second heat conducting layer side of the heat conducting sheet to benefit from providing a lower coefficient of friction on the surface of the heat conducting sheet adjacent to heat emitting body for ease of attachment of heat emitting body while improving the elimination of accidental breakage in the thermally conductive sheet during attachment to the heat emitting body (Ohta, Col 5, II. 5-9, Col 1, II. 63-67, Col 2, II. 1-2).
Regarding Claim 22, Kitagawa in view of Ohta and further in view of Takahashi discloses the limitations of Claim 21, however Kitagawa as modified does not disclose wherein the surface on the first heat-conducting layer side of the heat-conducting sheet has a friction coefficient of less than 0.3, and the surface on the second heat-conducting layer side of the heat-conducting sheet has a friction coefficient of 0.3 or more. 
Instead Ohta (In Fig 8A) further teaches wherein the surface (non-adhesive surface), (Table 6, Example 4), (Col 23, II. 47-64) on the first heat-conducting layer side of the heat-conducting sheet (21) has a friction coefficient of less than 0.3, (Col 5, II. 4-5) and the surface (adhesive surface where 22 is disposed on) on the second heat-conducting layer side of the heat-conducting sheet (21) has a friction coefficient of 0.3 or more (Table 6, Example 4), (Col 23, II. 47-64), (Fig 8A).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Kitagawa with Ohta with the surface on the first heat-conducting layer side of the heat-conducting sheet having a friction of less than 0.3 and the surface on the second heat-conducting layer side of the heat-conducting sheet having a friction coefficient of 0.3 or more to benefit from providing a lower coefficient of friction on the surface of the heat conducting sheet adjacent to heat emitting body for ease of attachment of heat emitting body while improving the elimination of accidental breakage in the thermally conductive sheet during attachment to the heat emitting body (Ohta, Col 5, II. 5-9, Col 1, II. 63-67, Col 2, II. 1-2).
Claims 11 and 23 are rejected under 35 U.S.C. § 103 as being unpatentable over Kitagawa in view of Ohta and further in view of Kitagawa Fig 8.
Regarding Claim 11, Kitagawa in view of Ohta discloses the limitations of Claim 1, however where Kitagawa is silent with respect to the thickness of interface (50) in Fig 3.
However Kitagawa (In Fig 8) teaches wherein the interface (20), (¶ 104, II. 1-7) has a thickness of 60 µm or less (¶ 106, II. 1-2), (Fig 8d).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Kitagawa Fig 3 with Ohta and further with Kitagawa Fig 8 with interface having a thickness of 60 µm or less to benefit from an adhesive with very similar structure as the heat conducting sheet facilitating lamination of several heat conducting sheets in a stack formation (Kitagawa, ¶ 108, II.1-6).
Regarding Claim 23, Kitagawa in view of Ohta discloses the limitations of Claim 17, however where Kitagawa is silent with respect to the thickness of interface (50) in Fig 3.
However Kitagawa (In Fig 8) teaches wherein the interface (20), (¶ 104, II. 1-7) has a thickness of 60 µm or less (¶ 106, II. 1-2), (Fig 8d).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Kitagawa Fig 3 with Ohta and further with Kitagawa Fig 8 with interface having a thickness of 60 µm or less to benefit from an adhesive with very similar structure as the heat conducting sheet facilitating lamination of several heat conducting sheets in a stack formation (Kitagawa, ¶ 108, II.1-6).
Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over Kitagawa in view of Ohta and further in view of Kato et al (US 2018/0023904).
Regarding Claim 14, Kitagawa in view of Ohta discloses the limitations of Claim 12, however Kitagawa as modified does not disclose wherein at least one of the one surface of the first sheet and the one surface of the second sheet has a surface roughness Ra of 4 µm or less.
Instead Kato (In Fig 10) teaches wherein at least one of the one surface (upper surface of upper sheet 5), (Fig 10) of the first sheet (upper sheet 5) and the one surface (lower surface of lower sheet 5) of the second sheet (lower sheet 5) has a surface roughness Ra of 4 µm or less (¶ 234, II. 1-5).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Kitagawa with Ohta and further with Kato with a surface of the first sheet and a surface of the second sheet having a surface roughness Ra of 4 µm or less to benefit from ensuring moderate adhesiveness and moderate slidability between the sheet and adhesive layer preferably suitable for lamination of thin adhesive layers and graphite sheets on the top of each other in a stack formation (Kato, ¶ 234, II. 5-10).
Claim 15 is rejected under 35 U.S.C. § 103 as being unpatentable over Kitagawa in view of Ohta further in view of Kato and further in view of Yukihiro (WO2016190415A1).
Regarding Claim 15, Kitagawa in view of Ohta and further in view of Kato discloses the limitations of Claim 14, however Kitagawa as modified does not disclose wherein the one surface of the first sheet has anisotropic filler protruding from the polymer matrix and a surface roughness Ra of 4 µm or less.
Instead Yukihiro (In Fig 1) teaches wherein the one surface (top surface 10) of the first sheet (10) has the anisotropic filler (11), (linear silica, Comparative Example 1, “It can be seen that the exposure of the silica particles contributes to the improvement of the adhesion from the fact that the interface of the silica particles has an arc shape due to the exposure of the silica particles, whereas the interface of the silica particles is linear in Comparative Example 1”) protruding from the polymer matrix (10) and a surface roughness Ra of 4 µm or less (“The arithmetic average roughness Ra of the surface of the hard coat layer after etching is preferably 2 nm or more and 12 nm or less, and more preferably 4 nm or more and 8 nm or less”).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Kitagawa with Kato and further with Yukihiro with one surface of the first sheet having the anisotropic filler protruding from the polymer matrix and having surface roughness of 4 µm or less to benefit from provide sufficient protrusion of anisotropic fillers from the surface of resin, improving elimination of the fillers peel off from surface of the resin while providing a good adhesion (Yukihiro, “If the protrusion ratio of the metal oxide particles 11 is too large, the metal oxide particles 11 are likely to be peeled off from the resin, and the adhesion between the hard coat layer 10 and the adhesion layer 12 is lowered. If the protrusion ratio is too small, the adhesion is reduced. The effect of improvement cannot be obtained).
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835      
/Jayprakash N Gandhi/Supervisory Patent Examiner, Art Unit 2835